Case 1:19-cv-03353-DDD-NRN Document 56 Filed 04/21/21 USDC Colorado Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-03353- DDD-NRN


   TEYMUR MEHDIYEV, an individual,

                 Plaintiff/Counterdefendant,
   v.

   QATAR NATIONAL TOURISM COUNCIL
   a/k/a QATAR TOURISM AUTHORITY,
   a Government Authority of Qatar,

                 Defendant/Counterclaimant.

         DEFENDANT AND COUNTERCLAIMANT QATAR NATIONAL TOURISM
           COUNCIL’S MOTION FOR ENTRY OF FINAL JUDGMENT UNDER
                             FED. R. CIV. P. 54(b)



          On April 1, 2021, this Court granted partial summary judgment that Plaintiff Teymur

   Mehdyev has not engaged in cybersquatting under the Anticybersquatting Consumer Protection

   Act, 15 U.S.C. § 1125(d). Dkt. 53. The summary judgment order fully resolved Plaintiff’s First

   Cause of Action for a Declaratory Judgment of no cybersquatting. See Dkt. 1 ¶¶ 27–36. The

   summary judgment order also fully resolved Defendant’s Second Counterclaim alleging

   cybersquatting under 15 U.S.C. § 1125(d), which was a mirror image of Plaintiff’s claim for a

   declaratory judgment.    Dkt. 14, Counterclaims1 ¶¶ 51–54.         The remaining claims and

   counterclaims in this case are entirely separate from the claims decided on summary judgment,



          1 All citations to specific paragraphs of Dkt. 14, NTC’s Answer and Counterclaim, are to
   the paragraphs within the Counterclaims beginning on Page 8 of the document.
Case 1:19-cv-03353-DDD-NRN Document 56 Filed 04/21/21 USDC Colorado Page 2 of 13




   and no just reason exists to delay appellate review of those claims. Accordingly, Defendant now

   seeks entry of final judgment under Rule 54(b) of the Federal Rules of Civil Procedure on

   Plaintiff’s First Cause of action and Defendant’s Second Counterclaim.

          Defendant’s Motion is supported by the Declarations of Matt Armstrong (“Armstrong

   Decl.”) and Berthold Trenkel (“Trenkel Decl.”) filed concurrently herewith.             Counsel for

   Defendant and Counterclaimant Qatar National Tourism Council (“NTC”) and counsel for

   Plaintiff have met and conferred regarding the subject matter of this Motion pursuant to

   D.C.COLO.L.CivR 7.1(a). Plaintiff will oppose this Motion.

                                         I.     BACKGROUND

          NTC is the government tourism agency of the country of Qatar and is tasked with

   increasing tourism within Qatar, with focus primarily on American and European tourists. Dkt. 14

   ¶ 7. Since at least October 2015, NTC has continuously used and promoted the VISIT QATAR

   mark in the United States. Id. ¶ 8.

          In January 2016, Plaintiff purchased the domain name visitqatar.com from a third party,

   id. ¶ 20; Dkt. 1 ¶ 10, who had originally registered the domain name in 2004 but did not use it.

   Dkt. 53 at 1; Dkt. 41, Ex. 4. At the time of Plaintiff’s acquisition of the domain name, Plaintiff re-

   registered the domain name with the domain name registrar. Dkt. 1 ¶¶ 10–11, 17. In June 2019,

   after making essentially no use of the domain name, Plaintiff contacted NTC and offered to sell

   the domain name to NTC for 400,000 €. Dkt. 14 ¶ 28.

          NTC then filed a complaint with the World Intellectual Property Organization (“WIPO”),

   alleging that Plaintiff’s registration of the domain name constituted cybersquatting, and requesting

   an order transferring the domain name to NTC. Dkt. 1 ¶ 18.; Dkt. 14 ¶ 34. At the conclusion of



                                                     2
Case 1:19-cv-03353-DDD-NRN Document 56 Filed 04/21/21 USDC Colorado Page 3 of 13




   those proceedings, WIPO found that the domain name had been registered and used in bad faith

   and ordered the transfer of the visitqatar.com domain name to NTC. Dkt. 1 ¶ 23; Dkt. 14 ¶¶ 35–

   37. Plaintiff then filed the present action to prevent implementation of WIPO’s decision. Dkt. 1

   ¶¶ 24, 33. In his First Cause of Action, Plaintiff requested a declaratory judgment that he has not

   engaged in cybersquatting, thus effectively seeking to overturn WIPO’s decision. Id. ¶¶ 27–36.

   NTC filed a counterclaim for cybersquatting, seeking the same relief WIPO had granted, transfer

   of the visitqatar.com domain name. Dkt. 14 ¶¶ 51–54. The parties have also filed additional claims

   and counterclaims, as discussed below.

   A.     This Court’s Summary Judgment Decision On The Cybersquatting Claim And

          Counterclaim

          On August 4, 2020, Plaintiff moved for summary judgment that he had not engaged in

   cybersquatting. Dkt. 38. Under the anticybersquatting statute, a party may not register a domain

   name that is confusingly similar to “a mark that is distinctive at the time of registration of the

   domain name.” 15 U.S.C. § 1125(d)(1)(A)(ii)(I). Plaintiff’s motion presented a single question

   of law – whether “the time of registration” refers to the time that Plaintiff registered the domain

   name in 2016, or the time that the third-party assignor originally registered the domain name in

   2004. Dkt. 38 at 2. Plaintiff argued that “the time of registration” refers to the original registration

   in 2004. Id. Thus, Plaintiff argued, this original registration did not occur at a time when the

   VISIT QATAR mark was distinctive and associated with NTC. Id.

          This Court issued its ruling on April 1, 2021. Dkt. 53. The Court observed that the issue

   of law presented by Plaintiff’s motion “appears to be an open question in the Tenth Circuit, and

   some circuits have split on the issue.” Id. at 8. In particular, the Ninth Circuit adopted Plaintiff’s



                                                      3
Case 1:19-cv-03353-DDD-NRN Document 56 Filed 04/21/21 USDC Colorado Page 4 of 13




   statutory interpretation, while the Third and Eleventh Circuits adopted NTC’s interpretation. Id.

   at 11. Ultimately, this Court resolved the Circuit split in favor of Plaintiff. Id. at 11–15. This

   Court then concluded that NTC developed its mark after the original 2004 registration of the

   visitqatar.com domain name by a third party. Id. at 15. Accordingly, this Court held that the

   domain name was registered at a time before NTC’s mark had become distinctive and thus Plaintiff

   was not liable for cybersquatting. Id. at 15–16.

   B.     The Remaining Claims And Counterclaims Before This Court

          Plaintiff’s Complaint asserts two additional claims against NTC. Neither claim relates in

   any way to this Court’s statutory interpretation of the term “time of registration” in the anti-

   cybersquatting statute.

          First, Plaintiff alleges that NTC has engaged in “reverse domain name hijacking” in

   violation of 15 U.S.C. § 1114(2)(D)(iv)–(v). Dkt. 1 ¶¶ 37–42. Under that statute, when a domain

   name registrar transfers or suspends a registration “based on a knowing and material

   misrepresentation by any other person” that the domain name is confusingly similar to an existing

   trademark, the party making the misrepresentation may be liable for damages and other remedies.

   15 U.S.C. § 1114(2)(D)(iv). Plaintiff alleges in his Complaint that NTC filed its WIPO complaint

   “[k]nowing its allegations were not ‘complete and accurate.’” Dkt. 1 ¶ 39. Thus, the main issues

   raised by this cause of action are (i) whether any domain name registrar ever transferred or

   suspended Plaintiff’s visitqatar.com domain name, and (ii) if so, whether this action was taken

   based upon knowingly false or inaccurate statements made by NTC.

          These issues plainly have nothing to do with the claims already resolved by this Court.

   Whether a domain name registrar ever suspended or transferred from Plaintiff the visitqatar.com



                                                      4
Case 1:19-cv-03353-DDD-NRN Document 56 Filed 04/21/21 USDC Colorado Page 5 of 13




   domain name has nothing to do with the meaning of “time of registration” in the separate anti-

   cybersquatting statute.2 Similarly, whether NTC made knowingly false statements to WIPO has

   nothing to do with the meaning of “time of registration.”

          Second, Plaintiff has alleged tortious interference with his contract with the domain name

   registrar, Name.com. Dkt. 1 ¶¶ 43–47. This claim, too, is based upon the allegation that NTC

   knowingly made representations to WIPO that were not complete and accurate. Id. ¶ 46. Thus,

   again, this claim has nothing to do with the meaning of “time of registration” in the anti-

   cybersquatting statute.

          In addition, NTC has asserted a counterclaim for infringement of its VISIT QATAR mark,

   as well as a counterclaim for cancellation of Plaintiff’s trademark registration for the same mark.

   Dkt. 14 ¶¶ 38–50, 55–65. Again, neither claim has anything to do with the legal issue resolved by

   this Court on summary judgment.

          To prove trademark infringement, NTC first must prove that it is the senior user of the

   VISIT QATAR mark in the United States. That is, NTC must show that consumers associated the

   VISIT QATAR mark with NTC in the United States before Plaintiff began using the same mark

   in the United States. J.T. McCarthy, McCarthy on Trademarks & Unfair Competition § 16:34 (5th

   ed.) (“McCarthy”). See also Dkt. 14 ¶ 41 (alleging this element). This showing, once again, has

   nothing to do with the meaning of “time of registration” in the anticybersquatting statute. The date

   of registration of a domain name is simply irrelevant to determining seniority for a trademark


          2 NTC notes that Plaintiff has never even alleged that any domain name registrar actually
   transferred or suspended the visitqatar.com domain name. To the contrary, Plaintiff filed this
   action successfully to stop any such transfer. Thus, Plaintiff’s factual basis for this claim is
   unclear.



                                                    5
Case 1:19-cv-03353-DDD-NRN Document 56 Filed 04/21/21 USDC Colorado Page 6 of 13




   infringement claim, which is determined by priority of use of a mark in commerce. Brookfield

   Commc’ns, Inc. v. W. Coast Entm’t. Corp., 174 F.3d 1036, 1051 (9th Cir. 1999) (registration of a

   domain name “does not itself constitute ‘use’ for purposes of acquiring trademark priority”);

   Toytrackerz LLC v. Koehler, No. CIV.A. 08-2297-GLR, 2009 WL 2591329 at *4 (D. Kan. Aug.

   21, 2009) (“Rights to a trademark are acquired by use and not by registration.”); McCarthy

   § 25A:41.

          In support of its trademark infringement claim, NTC also must prove likelihood of

   confusion between the parties’ respective VISIT QATAR marks under the following six factors:

          (a) the degree of similarity between the marks; (b) the intent of the alleged infringer
          in adopting its mark; (c) evidence of actual confusion; (d) the relation in use and
          the manner of marketing between the goods or services marketed by the competing
          parties; (e) the degree of care likely to be exercised by purchasers; and (f) the
          strength or weakness of the marks.

   King of the Mountain Sports, Inc. v. Chrysler Corp., 185 F.3d 1084, 1089–90 (10th Cir. 1999). As

   with all other issues, likelihood of confusion will be decided completely independently of the

   meaning of “time of registration” in the anti-cybersquatting statute.

          Finally, NTC has asserted a counterclaim for cancellation of Plaintiff’s trademark

   registration for VISIT QATAR. Dkt. 14 ¶¶ 55–65. This counterclaim is based upon NTC’s

   allegation that Plaintiff knowingly submitted false information to the Patent & Trademark Office

   (“PTO”) in order to obtain his trademark registration. Id. ¶¶ 58–60. As before, this counterclaim

   is entirely independent of this Court’s statutory interpretation of “time of registration” in the anti-

   cybersquatting statute.




                                                     6
Case 1:19-cv-03353-DDD-NRN Document 56 Filed 04/21/21 USDC Colorado Page 7 of 13




     II.      THIS COURT SHOULD ENTER JUDGMENT UNDER RULE 54(b) ON THE

                              PARTIES’ CYBERSQUATTING CLAIMS

           Rule 54(b) of the Federal Rules of Civil Procedure provides:

           When an action presents more than one claim for relief—whether as a claim,
           counterclaim, crossclaim, or third-party claim—or when multiple parties are
           involved, the court may direct entry of a final judgment as to one or more, but fewer
           than all, claims or parties only if the court expressly determines that there is no just
           reason for delay.

   Fed. R. Civ. P. 54(b). “The purpose of Rule 54(b) is to avoid the possible injustice of a delay in

   entering judgment on a distinctly separate claim or as to fewer than all of the parties until the final

   adjudication of the entire case by making an immediate appeal available.” Atwell v. Gabow, No.

   06-cv-02262-CMA-MJW, 2009 WL 112492 at *3 (D. Colo. Jan. 15, 2009).

           In deciding whether to enter judgment under Rule 54(b), “[a] district court must first

   determine that it is dealing with a ‘final judgment.’” Curtiss-Wright Corp. v. Gen. Elec. Co., 446

   U.S. 1, 7 (1980). “It must be a ‘judgment’ in the sense that it is a decision upon a cognizable claim

   for relief, and it must be ‘final’ in the sense that it is an ultimate disposition of an individual claim

   entered in the course of a multiple claims action.” Id. (internal quotations omitted). “Once having

   found finality, the district court must go on to determine whether there is any just reason for delay.”

   Id. at 8. “It is left to the sound judicial discretion of the district court to determine the appropriate

   time when each final decision in a multiple claims action is ready for appeal.” Id. The Court may

   properly “consider such factors as whether the claims under review were separable from the others

   remaining to be adjudicated and whether the nature of the claims already determined was such that

   no appellate court would have to decide the same issues more than once even if there were

   subsequent appeals.” Id. See also McKibben v. Chubb, 840 F.2d 1525, 1528 (10th Cir. 1988).



                                                      7
Case 1:19-cv-03353-DDD-NRN Document 56 Filed 04/21/21 USDC Colorado Page 8 of 13




   A.      This Court’s Summary Judgment Order Constitutes The Final Disposition Of Claims

           There is no doubt that this Court’s summary judgment order is a “final judgment” within

   the meaning of the Supreme Court’s Curtiss-Wright decision. The decision granted Plaintiff all

   the relief he was seeking in his First Cause of Action – a declaration that he did not engage in

   cybersquatting when he purchased or registered the visitqatar.com domain name. The decision

   also denied NTC all the relief it was seeking in its Second Counterclaim – a judgment that Plaintiff

   engaged in cybersquatting when he registered the domain name. The summary judgment ruling

   is, therefore, “an ultimate disposition of an individual claim entered in the course of a multiple

   claims action.” Curtiss-Wright, 446 U.S. at 7. Accordingly, the first part of the Curtiss-Wright

   test is satisfied.

   B.      There Is No Just Reason To Delay Entry Of Judgment

           The Supreme Court in Curtiss-Wright identified two factors for the district courts to

   consider in determining whether there is any just reason to delay entry of judgment. The first is

   whether “the claims under review were separable from the others remaining to be adjudicated.”

   Curtiss-Wright, 446 U.S. at 8.

           That is clearly the case here. As discussed above, there is simply no overlap between the

   question of law this Court decided on summary judgment and the remaining claims and

   counterclaims. This Court’s summary judgment ruling was based entirely upon its interpretation

   of “time of registration” in the anti-cybersquatting statute, 15 U.S.C. § 1125(d). This Court held

   that the statutory term “time of registration” referred to the original registration of a domain name,

   and not any subsequent registration upon the transfer of the domain name to a purchaser. Dkt. 53

   at 10–15. In contrast, Plaintiff’s two remaining claims are based entirely upon his allegation that



                                                     8
Case 1:19-cv-03353-DDD-NRN Document 56 Filed 04/21/21 USDC Colorado Page 9 of 13




   NTC knowingly made false and incomplete statements in its WIPO complaint. Dkt. 1 ¶¶ 39, 46.

   And NTC’s remaining claims for trademark infringement and cancellation of Plaintiff’s trademark

   registration similarly have no relationship to the proper statutory interpretation of “time of

   registration” in the anti-cybersquatting statute.

            The Supreme Court also held that district courts may properly consider whether the Court

   of Appeals will be required to decide the same issue twice. Curtiss-Wright, 446 U.S. at 8. For the

   reasons just discussed, that will not occur here. In the appeal NTC now seeks to file, the Court of

   Appeals will address only a single issue of statutory interpretation – the meaning of the term “time

   of registration” in the anti-cybersquatting statute. As just discussed, that issue is not relevant in

   any way to the remaining claims to be decided by this Court. Thus, if those remaining claims are

   ever appealed, the Court of Appeals will address entirely different issues than in the appeal NTC

   now seeks to file.

            Finally, the Court of Appeals has described the Rule 54(b) determination as “a balancing

   test, weighing ‘Rule 54(b)’s policy of preventing piecemeal appeals against the hardship or

   injustice that might be inflicted on a litigant because of the delay.’” McKibben, 840 F.2d at 1528

   (quoting United Bank of Pueblo v. Hartford Acc. & Indem. Co., 529 F.2d 490, 492 (10th Cir.

   1976)). Here, as just discussed, entry of judgment under Rule 54(b) will not create piecemeal

   appeals in any meaningful sense because the Court of Appeals will not be deciding the same issue

   twice.

            On the other side of the scale, denying entry of judgment will cause hardship to NTC from

   the delay. NTC has been attempting to recover what it regards as its domain name since July 2019,

   when it initiated the WIPO proceeding. Dkt. 14 ¶ 34. If NTC is denied the ability to appeal



                                                       9
Case 1:19-cv-03353-DDD-NRN Document 56 Filed 04/21/21 USDC Colorado Page 10 of 13




   promptly, NTC will be forced to wait until the end of trial of the remaining claims before it can

   appeal. No trial date has yet been set, and with the backlog of cases caused by the COVID

   pandemic, there may be a very substantial delay before trial occurs.

          While awaiting trial, NTC is likely to suffer irreparable harm from Plaintiff’s continued

   operation of the visitqatar.com website. Plaintiff’s use of the visitqatar.com domain name is likely

   to cause consumers to mistakenly believe that his website has been authorized, sponsored,

   licensed, approved, or endorsed by NTC, or that Plaintiff is somehow affiliated with NTC. See

   Dkt. 14 ¶ 43. This false association between Plaintiff and NTC will cause irreparable harm to

   NTC’s reputation and goodwill.

          The likelihood of serious irreparable harm to NTC is particularly strong on the unique facts

   of this case. Plaintiff’s visitqatar.com website purports to be a website promoting travel to Qatar,

   purportedly offering consumers flights and hotels. Armstrong Decl. ¶¶ 3–5. And Plaintiff’s

   website provides an email address (info@visitqatar.com) for consumers to ask questions about

   travel to Qatar. Id. ¶ 6. But when visitors to the website contact that email address, they receive

   no response. Id. ¶ 7–9. Indeed, NTC has retained an independent investigator to attempt to contact

   someone through Plaintiff’s website at the info@visitqatar.com email address, and all of his

   repeated efforts have failed. Id. Thus, if consumers believe Plaintiff’s website is operated by

   NTC, their disappointment and frustration in receiving no response will be directed to NTC,

   harming NTC’s reputation in its mark. The amount of business NTC has lost and is continuing to

   lose from consumers who attempted unsuccessfully to contact NTC through Plaintiff’s website is

   incalculable.




                                                   10
Case 1:19-cv-03353-DDD-NRN Document 56 Filed 04/21/21 USDC Colorado Page 11 of 13




          The likelihood of serious irreparable harm to NTC is further exacerbated by NTC’s

   impending plans to launch a sizeable marketing campaign following the lifting of the COVID-19

   travel restrictions in Qatar. Trenkel Decl. ¶ 4–5. NTC intends to blanket all platforms—social

   media, online and print publications, television, and radio—with information about tourism in

   Qatar, prominently featuring NTC’s VISIT QATAR mark, and directing consumers to its website,

   visitqatar.qa. Id. NTC expects a significant increase in web traffic, which will inevitably and

   erroneously lead consumers to Plaintiff’s website at visitqatar.com, causing further consumer

   disappointment and harm to NTC’s mark.

          Moreover, NTC is also likely to suffer damages from being deprived of the ability to use

   the visitqatar.com domain name itself. NTC expects that this domain name will reach and attract

   far more American tourists than its current domain name, visitqatar.qa. And NTC’s very reason

   for existing is to attract those tourists to Qatar. No just reason exists to delay NTC’s effort to

   convince the Court of Appeals that it is entitled to recover the visitqatar.com domain name, and to

   begin reaping its benefits.

                                       III.     CONCLUSION

           This Court’s summary judgment order resolved a single question of statutory construction

   that has divided the Circuit Courts. That question of law is entirely separate from the remaining

   claims and counterclaims in this case, and there is no just reason to delay appellate review of a

   question of law of first impression in this Circuit. Accordingly, NTC respectfully requests that

   this Court enter final judgment under Rule 54(b) on Plaintiff’s First Cause of Action and NTC’s

   Second Counterclaim.




                                                   11
Case 1:19-cv-03353-DDD-NRN Document 56 Filed 04/21/21 USDC Colorado Page 12 of 13




                                           KNOBBE, MARTENS, OLSON & BEAR, LLP


   Dated: April 21, 2021                   By: /s/ Baraa Kahf
                                              Lynda J. Zadra-Symes (SBN 156,511)
                                              Baraa Kahf (SBN 261,144)
                                              Ryan Walkenhorst (McBride) (SBN 297,557)
                                              KNOBBE, MARTENS, OLSON & BEAR, LLP
                                              2040 Main Street, Fourteenth Floor
                                              Irvine, CA 92614
                                              Phone: (949) 760-0404
                                              Fax: (949) 760-9502
                                              lynda.zadrasymes@knobbe.com
                                              baraa.kahf@knobbe.com
                                              ryan.mcbride@knobbe.com

                                           POLSINELLI PC

                                               John R. Posthumus
                                               Polsinelli PC
                                               1401 Lawrence Street, Suite 2300
                                               Denver, CO 80202
                                               Phone: (303) 572-9300
                                               Fax: (303) 572-7883
                                               jposthumus@polsinelli.com

                                           Attorneys for Defendant and Counterclaimants
                                           NATIONAL TOURISM COUNCIL
                                           f/k/a QATAR TOURISM AUTHORITY, and
                                            QATAR AIRWAYS GROUP Q.C.S.C.


          I hereby certify that the foregoing pleading complies with the type-volume limitation set

   forth in Judge Domenico’s Practice Standard III(A)(1).

                                                      /s/ Baraa Kahf
                                                      Baraa Kahf




                                                 12
Case 1:19-cv-03353-DDD-NRN Document 56 Filed 04/21/21 USDC Colorado Page 13 of 13




                                   CERTIFICATE OF SERVICE

          I hereby certify on April 21, 2021, I electronically filed the foregoing with the Clerk of

   the Court using the CM/ECF system which will send notification of such filing to the following

   email addresses:

   Counsel for Plaintiff:

          James Juo
          Thomas P. Howard
          THOMAS P. HOWARD, LLC
          842 W South Boulder Rd.,
          #100 Louisville, CO 80027
          303-665-9845
          303-665-9847 (fax)
          jjuo@thowardlaw.com
          thoward@thowardlaw.com


                                                        /s/ Baraa Kahf
                                                        Baraa Kahf




                                                   13
